DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

Figures 3, 4 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai et al. [US 2006/0291060 A1].

Regarding claim 17, Shirai et al. discloses a method of coating a substrate (as shown in Figs. 7 and 8), the method comprising: 
providing a substrate (Fig. 2 item 4); and 
depositing on the substrate an outer layer which has a composition comprising a rare earth element (paragraph [0248] teaches wherein in the multilayer film comprises lanthanum) by at least one selected from: 
(a) sputtering, wherein at least one sputtering target material comprises the rare earth element, (b) PVD and/or CVD and/or ALD, wherein a precursor gas and/or a reactive gas comprises the rare earth element, (c) plasma induced (co)polymerization, and/or (d) ion implantation, where an ion source is a metal vapor arc source, and the vapor at least partly comprises the rare earth element (paragraphs [0439], [0449], [0454] and claim 10 teaches the known methods of depositions used in semiconductor processing).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. in view of Ishibashi et al. [CN 101276158 A].

Regarding claims 1, 16 and 18-20 Shirai et al. discloses an immersion lithographic apparatus (Fig. 1, see also paragraphs [0180] and [0188]) comprising: 
an object (Fig. 2 item 4), the object comprising: 
a substrate and an outer layer, the outer layer (as shown in Figs. 7 and 8), in use, coming in contact with immersion liquid (as shown in Fig. 1, see also paragraphs [0247]-[0253] teaches the multilayer film in contact with the immersion liquid), 
wherein the outer layer has a composition comprising a rare earth element (paragraph [0248] teaches wherein in the multilayer film comprises lanthanum).

Shirai et al. does not explicitly teach wherein the outer layer has a composition comprising a rare earth element and an inorganic and/or organosilicon polymer.
	However, Shirai et al. discloses using an SiO2 hydrophobic film on the surface of the substrate having a contact angle equal to or above 160 degrees (paragraphs [0317]-[0318], 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide an inorganic and/or organosilicon polymer hydrophobic film on the surface of the substrate, as taught by Ishibashi et al. in the system of Shirai et al. because such a modification provides a suitable alternative hydrophobic film that provides the know function of repelling liquid while also providing the additional function of being erosion-resistant (Abstract of Ishibashi et al.).

Regarding claim 3, Shirai et al. in view of Ishibashi et al. discloses wherein the polymer has a Si—O—Si—O backbone (paragraphs [0317]-[0318], [0433] of Shirai et al. and Figs. 12A-12B of Ishibashi et al.).

Regarding claim 4, Shirai et al. in view of Ishibashi et al. discloses wherein the polymer has one or more selected from: methyl, ethyl, propyl, phenyl, vinyl (paragraphs [0317]-[0318], [0433] of Shirai et al. and Figs. 12A-12B of Ishibashi et al.).

Regarding claims 5 and 21, Shirai et al. discloses wherein the rare earth element is at least partially oxidized, nitridized, borodized, carbonized or silicized (paragraphs [0216], [0222], [0248]).

Regarding claims 6 and 7, Shirai et al. in view of Ishibashi et al. discloses wherein the object further comprises an intermediate layer between the substrate and the outer layer and wherein the intermediate layer comprises one or more selected from: SiO2 and SiO2x (as shown 

Regarding claims 8 and 9, Shirai et al. in view of Ishibashi et al. discloses wherein the outer layer has a concentration gradient of rare earth element through the layer thickness which increases as a distance from the substrate increases, wherein the rare earth element is present in an outer surface of the outer layer at the concentration (atomic percent) of 0.1 atomic % to 50 atomic % (as shown in Figs. 7 and 8 and paragraphs [0317]-[0318], [0433] of Shirai et al. and Figs. 12A-12B of Ishibashi et al.).

Regarding claim 10, Shirai et al. in view of Ishibashi et al. discloses wherein the object comprises at least one patterned layer, comprising a pattern of through holes and/or steps formed therein, formed on the substrate and wherein the outer layer is formed over at least part of the patterned layer (as shown in Figs. 7 and 8 and paragraphs [0317]-[0318], [0433] of Shirai et al. and Figs. 12A-12B of Ishibashi et al.).

Regarding claims 11 and 12, Shirai et al. in view of Ishibashi et al. discloses wherein the object further comprises a radiation blocking layer formed on the substrate under the outer layer, wherein the radiation blocking layer comprises TiN (paragraphs [0059]-[0067] of Shirai et al.).

Regarding claim 13, Shirai et al. in view of Ishibashi et al. discloses wherein the outer layer is transmissive to deep ultraviolet radiation, with a transmission of the outer layer being at least 50% (paragraphs [0026]-[0027]).

Regarding claim 14, Shirai et al. in view of Ishibashi et al. discloses wherein the object is a sensor (in the combination of Shirai et al. in view of Ishibashi et al. providing a liquid repellant coating on the surface of a sensor on a substrate table of an immersion apparatus is an obvious modification to provide improves image quality (as shown in Figs. 7 and 8 and paragraphs [0317]-[0318], [0433] of Shirai et al. and Figs. 12A-12B of Ishibashi et al.). 

Regarding claim 15, Shirai et al. discloses wherein the rare earth element is one or more selected from: cerium (Ce), lanthanum (La), yttrium(Y), dysprosium (Dy), erbium (Er), holmium (Ho), samarium (Sm), thulium (Tm) (paragraph [0216]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882